 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7                                                 ***
 8   BANK OF AMERICA, N.A.,                               Case No. 2:18-cv-00288-RFB-VCF
 9                        Plaintiff,                                  AMENDED ORDER
10           v.
11   GIAVANNA HOMEOWNERS
     ASSOCIATION, et al.,
12
                        Defendants.
13
14
15          Plaintiff Bank of America, N.A., opened this case by filing a complaint on February 15,
16   2018. Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on March 30,
17   2018. ECF No. 21. A judgment in favor of Defendants on all claims was entered in this matter on
18   March 28, 2019. ECF Nos. 49 (Order Granting Dismissal), 50 (Clerk’s Judgment). However, the
19   judgment did not address the certificate of cash deposit. The Court now corrects its Order to
20   include instructions regarding the $500 deposit.
21          IT IS ORDERED that the $500 deposit be refunded in accordance with the certificate of
22   cash deposit, ECF No. 21, to: Akerman, LLP c/o Vatana Lay, Esq., 1635 Village Center Circle,
23   Suite 200, Las Vegas, NV 89134.
24          DATED: August 20, 2019.
25
                                                         __________________________________
26                                                       RICHARD F. BOULWARE, II
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                    1
